Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of Patent No. 11256660.  Although the conflicting is not patentably distinct from each other because since the claims of the Patent No.  11256660 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 11256660 claim 1
 A method comprising: 
identifying, by a staging engine of a staging server, an update to a production database stored by a production server different than the staging engine, the request comprising one or more update commands in a first programming language generated based on an update file in a second programming language different than the first programming language; 
accessing, by the staging engine, one or more schemas from a staging database of the staging server, the one or more schemas corresponding to the production database; 
determining, by the staging engine, one or more migration commands based on the received request and the accessed one or more schemas, the one or more migration commands comprising a third programming language different than the first programming language and the second programming language and corresponding to a difference between a current structure of the production database and a final structure of the production database; and 
transmitting, by the staging engine, the one or more migration commands to a migration engine of the production server, wherein the migration engine asynchronously applies changes to the production database according to the one or more migration commands such that the production database is available for access while being updated.
A method comprising: 
receiving, by a staging engine of a staging server, a request from a client device to update a production database stored by a production server different than the staging engine; 





accessing, by the staging engine, one or more schemas from a staging database of the staging server, the one or more schemas corresponding to the production database; 
determining, by the staging engine, one or more migration commands based on the received request and the accessed one or more schemas, the one or more migration commands corresponding to a difference between a current structure of the production database and a final structure of the production database; and



transmitting, by the staging engine, the one or more migration commands to a migration engine of the production server, wherein the migration engine applies changes to the production database according to the one or more migration command


  Allowable Subject Matter
Claims 1-20 would be allowed. (if rewritten to overcome the rejection under 35 USC § obvious double patenting and to include all of the limitations of the base claim and any intervening claims)
The following is a statement of reason for the indication of allowable subject matter:
With respect to claims 1-20, Cole et al. (U.S. pat. 10,157,194 B1) discloses accessing, by the staging engine, one or more schemas from a staging database of the staging server, the one or more schemas corresponding to the production database (i.e., “the instructions might contain a primary key value identifying a row to be modified, and one or more values for columns within the row to be modified. The instructions thus describe a state change. The instructions are in accordance with a particular version of a schema when they properly refer to the names or positions of elements in the schema” (col. 8, lines 8-20)); determining, by the staging engine, one or more migration commands based on the received request and the accessed one or more schemas, the one or more migration commands corresponding to a difference between a current structure of the production database and a final structure of the production database (i.e., “Block 500 depicts receiving an indication that a collection of data will transition so that it conforms to a new version of a schema. This may comprise a message indicating that the journal pipeline will begin accepting requests to change the data state that are expressed in terms of the new schema” (col. 7, lines 35-45) and “the buffer may be formed in response to receiving information indicating that a client of the journal, i.e. a journal consumer, is compatible with the earlier version of the schema. The buffer may be created in response to the combination of a client needing to interact with a first version of a schema and the collection migrating to a second version. For example, the transcoding module might receive an indication that the collection of data is migrating to a new version of a schema, combined with a list of clients not compatible with the new version. The list might also specify which versions of the schema with which the clients are compatible” (col, 8, lines 58-67)); and but Cole et al. does not discloses, the claimed identifying, by a staging engine of a staging server, an update to a production database stored by a production server different than the staging engine, the request comprising one or more update commands in a first programming language generated based on an update file in a second programming language different than the first programming language and transmitting, by the staging engine, the one or more migration commands to a migration engine of the production server, wherein the migration engine asynchronously applies changes to the production database according to the one or more migration commands such that the production database is available for access while being updated. 
References:
U.S. 2013/0187926 A disclose client request update (0182) and stage engine (pipeline) (0138)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                             December 17, 2022